DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/01/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is Ono et al. (US 2013/0136552, “Ono”). 
Ono discloses a rotary tool (1) (Figs. 1-4), comprising: a body with a rod shape extending along a rotational axis (S) from a first end (left end) toward a second end (right end, Fig. 1), and comprising a first part (10) including the first end and having a first outer diameter, a second part (20, excluding the step 25) located closer to the second end than the first part and having a second outer diameter larger than the first outer diameter, a third part (25, a step, Para. 32) located between the first part and the second part, and having a third outer diameter that increases from a side of the first part toward a side of the second part. 
A first cutting edge (11, Fig. 1) is located at the first end, a flute (13) extending from the first cutting edge toward the second end, and located at the first part, the third part, and the second part, and an outer peripheral surface (16, 16, 27, 28) located along the flute at the first part, the third part, and the second part. 
The outer peripheral surface is located rearward the flute in a rotational direction of the rotational axis. The outer peripheral surface in the third part comprises a first portion (26, a second flank surface, Para. 43). The third part comprises a land face (24, a second rake surface. Para. 45) located between the flute (23) and the first portion (26), and a second cutting edge (21) located on a first ridge line where the first portion (26) and the land face intersect (24). 
However, Ono does not disclose “the land face (24) comprises a first region, in which a width in a direction orthogonal to a second ridge line formed by the flute (23) and the land face (24) increases from a side of the first end toward a side of the second end, and a second region located closer to the second end than the first region, in which a width in a direction orthogonal to the second ridge line decreases from a side of the first end toward a side of the second end.”
Other prior art of record, alone or in combination, also does not teach the missing feature and/or every limitation of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722